Title: To Thomas Jefferson from Samuel Peters, 27 January 1806
From: Peters, Samuel
To: Jefferson, Thomas


                        
                            Sir,
                            
                            No 144 Waterstreet, Newyork. January 27th 1806.
                        
                        With veneration of your Character & Station I address you to inform, that after residing thirty one Years
                            in England and France, I am returned to my native Country to spend the remainder of my life in its Service.
                        As a Clerical Character of the Episcopal Church, I left Hertford & Hebron my Parishes in Connecticut A.D.
                            1774, in consequence of Govr. Trumbull’s Mobs, to punish me for not contributing towards supporting the People of Boston,
                            prior to their paying for the Tea they had destroyed.   On my return last October to Connecticut, I found my Estates nearly
                            swallowed up by Taxes to carry on the Defence of America against Aristocracy & Monarchy, of which I do not complain:
                            but, as the Majority of the People in Connecticut appear now to favour Aristocracy and Monarchy, & not friendly to the
                            System of Government established by Republicans in the united States, whose Pride & Permanancy Gloriously rest on your
                            Shoulders, I have no Inclination to live in Connecticut; therefore I have the honour to Sollicit your Patronage &
                            Benevolence so far as to give me an Appointment as Superintendant over the Indians near as may be to the Fall of St.
                            Anthony.
                        The Reason of my wished for Location is, I have agreed with the Heirs of Captain Jonothan Carver to go and
                            Settle with them & others on the Territory given by two Indian Chiefs to Captain Jonothan Carver in A.D. 1767,
                            immediately after Congress shall have ratified said Indian Deed to said Carver.
                        I need not tell your Excellency, what advantages will accrue to the united States from the Peltry & Furr
                            Trade in Consequence of Settlements on the Land between the Fall of St. Anthony & the River Chippeway, on the Easterly
                            Bank of the Mississippi, as that Place will forthwith command all the Indian Trade from Hudson’s Bay, from Nootka Sound,
                            & the Northern Parts, and afford a Staple to New Orleans, which now appertains to the Canadas, and is worth annually to
                            Great Britain half a Million Sterling.
                        My Character is well known to many of the Members of Congress; & I had the Honour whilst I lived in London
                            in 1796 to be elected Bishop of the State of Vermont; but not Health at that time to accept the office: besides; I found
                            it was required of me to receive Consecration by Bishops in the old world to act as Bishop in the new world, which
                            appeared to me to be Contrary to the Intention of Christ, who gave a commission to his twelve Apostles extending over
                            Asia, Africa and Europe; but said, “I have other Sheep, who are not of this fold, & them I will gather in.” at my own
                            time, and they, finally, shall become one fold under me, at the consummation of Ages and be Glorified. Hence I inferr,
                            that the Bishops of the old world hold no Power or Jurisdiction over America the new World, and that the Theocracy rests
                            in Christ, or in the People of America.
                        It is evident, that God in the Day of Samuel gave his Theocratic Power to the People, & by that Power the
                            People chose their President, or King; therefore, whoever holds in America Spiritual or temporal Authority from the King
                            of England, who in 1783 gave up all Authority & Jurisdiction over the united States of America that he had claimed &
                            held, is an Enimy to the united States of America, & ought to be held up as an Enimy to Theocracy in the People, & to
                            Christocracy itself.—For; if the King of England has Spiritual Jurisdiction, in his Kingdom; by the Same Rule he has none
                            out of it, and the President of the united States has all Power in the united States; where the King of England has neither Civil, or Spiritual Power.
                        I have a Daughter, Wife of William Jarvis, Secretary of the Province of upper Canada, who possesses
                            Accomplishments Worthy of a Woman educated in England & France. And, I have a Son, William-Birdseye Peters, who has been
                            educated at the Academy of Arras in the County of Artois in France; afterwards at the University of Oxford; and then at
                            the Temple in London; where he became a Barrister of Law, and a Special Pleader; then was appointed to be Subsecretary of
                            the Province of upper Canada, & acted as a Lawyer in its Courts—& was made an Ensign in Genl. Simcoe’s Regiment; all
                            Said Appointments he gave up to become a Citizen of the united States—He Settled on his Maternal Estate in Stratford in
                            Connecticut his native Country: and finding Aristocracy predominant in that State, he removed to Newyork, and is a
                            Merchant, importing Goods direct from England; but as the 4 per Cent Duty is laid on all Goods exported to the united
                            States of America by the British Parliament. (Silks & Cottons Excepted) he has declined further Importations—
                        My Son is Capable in the Greek, Latin, French & English Languages, and is deemed to be an universal
                            Scholar, & I believe, with Good Propriety—My Son is a Steady & Judicious Man nearly 32 years of Age; has a Wife &
                            three Children: has good Connections in France, England & the Canadas—His Abilities & wishes enable him to Serve his
                            Country in such a Station as your Excellency may Judge proper to give him—
                        My Family in Connecticut is numerous, and are Leaders in the opposition to Aristocracy in that State—
                        My Son as a Scientific Character would make a valuable Governor in a Colony in Some Part of the Western
                            Territory, having had much Connection with the Mississaga & five Indian Nations under the Directions of Joseph Brant,
                            with whom his Influence is not Small.—The nearer he may be Stationed to me, the more happy shall I find myself—My Family
                            emigrated in 1634 from London to Connecticut, being then called Puritans & Friends to Liberty; and their Children to the
                            present Day remain in the Same Disposition.
                        I have to boast of a Descent from the pious Hugh Peters & on my Mother’s Side from the heroic General
                            Thomas Harrison, who were rendered immortal in 1660 by the Policy of Charles II—and Samuel Harrison Esqr. of the State of
                            Vermont, Agent of the Heirs of the famous Captain Jonathan Carver, a descendant of the first Governor of New England, to
                            Sollicit a Ratification by Congress, of the two Sachem’s Deed to Captain Carver; is my Cousin, & inherits the Integrity
                            & Virtues of his heroic Ancistor; with him & my Son, I hope to live and Spend my remaining Days near the Fall of St.
                            Anthony.
                        I am very Sure that after Congress have ratified the Indian Deed to Captn. Carver dated May 1st 1767, I Shall
                            See more than one thousand Families removed from Connecticut & Vermont and Settled on Said Territory; and within five
                            Years I shall See that Colony become a State in the Union—
                        I beleive, that Settlement will very much Extinguish the Indian Title on the East Side of Mississippi, &
                            give a Glorious Spread to Civilization on the West.
                        My Prejudice is great in favour of that Country by Reason of the Verbal Discription of its Soil and Climate,
                            as well as of the Temper of the Noudowissie and Chippewai Bands given to me in London between 1774 & 1780 by Captn.
                            Jonathan Carver; which Discription so well pleased the King & British Government, that they nominated me with others to
                            go and explore that Country & the Missori River even to the Western Ocean, which Design was laid aside Solely by reason
                            of the War in America; and after the Peace of 1783, the British Merchants aimed to carry forward the same Plan, to Secure
                            the Peltry & Furr Trade of immense Value in that Country, the only Cause why the British reserved a Right to navigate
                            the Mississippi.
                        The Policy of Speedily beginning the Settlement at the head of Navigation on the Mississippi is great; for;
                            Security in that Part extends itself against Foreign Enimies at the East, at the North and the West, whose future Inroads
                            will begin, when Peace shall be restored to Europe.
                        It is the Common Opinion in England & France, that a Clerical Superintendant amongst the Indians would be
                            the best way to civilize the Gentile World, because his Practice would, prove his Doctrine of Love, Justice & Honesty
                            Worthy of their esteem, which will prevent War & Murders between Gentiles & Christians—Such Policy adopted by the
                            French has given them the Command over the Gentiles whilst the Contrary Policy of the English has militated against
                            Civilization & Christianity
                        Merchants and Land jobbers have never been useful in Civilizing & mollifying the Ferocious Dispositions of
                            Wild Men—It is evident by history, that the honest Man, who Suffers no one to Cheat and defraud the Aborigines of the
                            Wilderness, has been always adored by them as a God, & his Advice has ever been a Law unto them: If the Example of the
                            French Priests should be followed, it would soon Civilize & Christianize all the Indians in the Western Territory of
                            North America.
                        Congress have an Interest in ratifying the Deed to Carver & in establishing that Territory to be a Colony,
                            that it may be Settled at an early Period; as it will extinguish the Indian Claim & Save the Right of Carvers Heirs, and
                            also save Congress the Expense of paying the Indians for their Claim and Right, which will be good & valid, unless
                            Carver’s Right & Deed is ratifyed by Congress: Besides, a new republican State at the head of Navigation will tend much
                            to lessen Aristocracy So dearly supported by a Foreign Power in Some Northern States, & firmly fix the presant Seat of
                            Government—
                        My Protection for this Communication depends on your Excellency’s Patience and Goodness which are & need to
                            be immense—with Sincere Prayers to the Creator for your Health & long life in the Seat of Honour &
                            Justice which you adorn, I beg leave to Subscribe myself your Servant with all Consideration
                        
                            Samuel Peters
                            
                        
                        
                            A Postscript to a long Letter, your Excellency might not have expected from a Stranger, but a Single hint
                                respecting Aristocracy which reigns more or less in some Northern States may be new even to you.   
                        Its origen commenced
                                in London in 1784 where & when a College of Bishops in & over all the united States in America was invented, and
                                an Act of Parliament contrived to enable the King to empower his Archbishop and two of other Bishops to consecrate &
                                authorize three Clergymen of America, (to be recommended by General Washington) as a College of Bishops in & over the
                                thirteen States of North America. (the Act was passed in January 1786.)
                            The Archbishops of Canterbury and York wrote to Genl. Washington desiring him to nominate three Clergymen
                                of the Church of England—& with the sd Request Gen. Washington complied, and Mr Adams the Ambassador at London
                                presented them to the King & then to the Archbishop of Canterbury, who ordained them & gave them all the divine
                                & civil Power & Authority they had & what the King, Lords & Commons had in & over the united States of
                                America; and—that was none at all—as appears by the Treaty of Peace in 1783.—
                            The Act of Parliament of 1786 shews, that the King as head of the Church of England, and his Bishops had
                                no Civil or divine Jurisdiction in and over the 13 States of N. America, except what the Act of Parliament gave them;
                                and the Parliament itself had no Jurisdiction in & over the 13 States of America Since 1783.
                            Thus the three Clergymen became a College of Bishops in & over the united 13 States of America, (a
                                nullity ab initio.) Should they be allowed to act as a College of Bishops in the 13 States The Act of Parliament
                                itself declares them to be no Bishops, when out of the 13 States—Thus the united States of America, without their
                                Consent have been burdened with an English Hierarchy in immitation of the Constantine Hierarchy at Rome.
                            Thus, this Bed of Chaff has Seized on the Brains of the Proud would be Episcopalians & Presbyterians,
                                whose only aim (under foreign influence) is to gain an Ecclesiastical Establishment in the united States of America,
                                under an Hierarchy Similar to that of England, on which is to Stand Aristocracy & Monarchy hereditary—Thus the
                                Maxim of Abraham Bishop, Esqr. viz, that the Church has a Conspiracy against the united States of America, to cast
                                down its Spartan Spirit and Freedom, is verified—
                            N.B. Clergymen ordained by the College of Bishops in America can officiate in the Dominions of the King
                                of England, but on being liable to the Penalty of the Act of Premunire—Should my Communications prove beneficial to
                                the united States, your Excellency will merit the Reward as well as my Gratitude & Integrity. Ut ante—
                        
                        
                            S. Peters—
                            
                        
                        
                            I hope to have the honour of paying my personal and dutyful Respects to your Excellency in Washington in
                                the Month of February.
                        
                    